184 F.2d 569
TACOMAv.HIATT, Warden.
No. 13190.
United States Court of Appeals Fifth Circuit.
October 20, 1950.

No appearance entered on behalf of appellant.
J. Ellis Mundy, U. S. Atty., Harvey H. Tisinger, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
Alleging that he had applied for relief by motion as provided for in Sec. 2255, 28 U.S.C.A. that this motion had been denied, but that the proceeding, within the meaning of that section, was "inadequate [and] ineffective to test the legality of his detention", appellant, by petition for habeas corpus, sought release from confinement.


2
The district judge entertained the petition, and upon full hearing denied it, and this appeal followed.


3
We have carefully examined the record made below and are in no doubt that petitioner did not show himself entitled to release on habeas corpus. This is so because his motion for relief under Sec. 2255 was denied, it was not made to appear that the remedy afforded by such proceeding was `inadequate or ineffective to test the legality of his detention", and his application for habeas corpus should not, therefore, have been entertained.


4
It is so, too, because if the application should have been considered, the hearing on it was full and fair, and the record made fully supported the judgment of denial.

The order appealed from is

5
Affirmed.